       Case 2:19-cv-00196-RB-CG Document 56 Filed 06/05/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

JACOB SANCHEZ,
                                                             No. CV 19-196 RB/CG
      Plaintiff,

v.

ISAIAH BAKER, et al.,

      Defendants.

         ORDER GRANTING MOTION TO VACATE STATUS CONFERENCE

      THIS MATTER is before the Court on Defendants’ Joint Motion to Vacate the

Status Conference set for June 9, 2020 (the “Motion”), (Doc. 54), filed June 4, 2020.

The Court, having reviewed the Motion and noting it is unopposed, finds the Motion is

well-taken and shall be GRANTED. The Status Conference scheduled for June 9,

2020, is hereby VACATED.

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
